Exhibit 10.1

LOAN AGREEMENT

Between

MAGELLAN MIDSTREAM HOLDINGS, L.P.,

a Delaware limited partnership,

“Borrower”

and

BANK OF OKLAHOMA,

NATIONAL ASSOCIATION

“Bank”

May 18, 2009



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated effective as of May 18, 2009 (the “Agreement”), is
made and entered into between MAGELLAN MIDSTREAM HOLDINGS, L.P., a Delaware
limited partnership (the “Borrower”), and BANK OF OKLAHOMA, NATIONAL ASSOCIATION
(the “Bank”).

RECITALS

A. The Borrower has requested the Bank establish a certain revolving line of
credit in favor of the Borrower in the form of an one year revolving loan
facility in the maximum principal amount of THREE MILLION FIVE HUNDRED THOUSAND
AND NO/100 DOLLARS ($3,500,000.00) to finance general working capital needs and
expenditures (the “Commitment”) and to be evidenced by the Borrower’s $3,500,000
promissory note payable to the order of the Bank and dated as of even date
herewith (the “Note”); and

B. The Bank is willing to so establish the Commitment in favor of the Borrower
upon the terms and conditions herein set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, receipt of which is
acknowledged by the parties hereto, the parties hereby agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

When used herein, the following terms shall have the following meanings:

“ABR”, when used in reference to any Revolving Loan or Borrowing, means that
such Revolving Loan, or the Revolving Loans comprising such Borrowing, are
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing, the index
or reference interest rate per annum (rounded upwards, if necessary, to the next
 1/100 of 1%), as adjusted as of the effective date of any change therein, equal
to (a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate. Each change in the Adjusted LIBO Rate shall be effective as of the
first day of each calendar month, commencing June 1, 2009, and calculated based
on the LIBO Rate in effect as of the first day of such calendar month (provided,
however, if the first day of such calendar month is not a Business Day, then the
rate in effect for the immediately succeeding Business Day shall be utilized).

“Alternative Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day or (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.



--------------------------------------------------------------------------------

“Applicable Rate” shall mean a per annum rate of interest equal to the sum of
the LIBO Rate plus the Margin; provided, however, that the Applicable Rate can
not be less than 4.25%.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowing” means Revolving Loans of the same Type made, converted or continued
on the same date and, in the case of Eurodollar Revolving Loans, as to which the
thirty (30) day Interest Period is in effect.

“Business Day” shall mean a day other than a Saturday, Sunday or a day upon
which banks in the State of Oklahoma are closed to business generally.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date of this Agreement or (c) compliance by the Bank (or, for purposes
of Section 2.7(b), by any lending office of the Bank or the Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.

“Closing Date” shall mean the date the Loan Documents are executed and delivered
to the Bank.

“Commitment” shall mean the Commitment of the Bank to make Revolving Loans as
described in Section 2.1 of this Agreement.

“Debt” shall mean and include, as of any date, all items which, in accordance
with tax basis accounting principles, would be included on the liabilities side
of Borrower’s balance sheet, including all obligations under leases which, in
accordance with tax basis accounting principles, would be recorded as capital
leases, but excluding stated capital, paid in capital and retained earnings.

“Default Rate” shall mean the Applicable Rate plus four percentage points
(4%) per annum.

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the Securities and Exchange Commission in electronic format.

“Eurodollar”, when used in reference to any Revolving Loan or Borrowing
hereunder, refers to whether such Revolving Loan, or the Revolving Loans
comprising such Borrowing, are bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Event of Default” shall mean any of the events specified in Section 7.1 of this
Agreement, and “Default” shall mean any event, which together with any lapse of
time or giving of any notice, or both, would, unless cured or waived in writing,
constitute an Event of Default.

 

3



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Bank or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America (or any state or locality thereof), or by the
jurisdiction under the laws of which such recipient is organized, in which its
principal office is located or, in the case of the Bank, in which its applicable
lending office is located or any other jurisdiction as a result of such
recipient engaging in a trade or business in such jurisdiction for tax purposes,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction described in clause (a) above, and
(c) any taxes that are imposed as a result of any event occurring after the Bank
becomes a lender to Borrower (other than a Change in Law).

“Federal Funds Effective Rate” means for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“GAAP” shall mean generally accepted accounting principles in the United States
of America applied on a consistent basis in all material respects to those
applied in the preceding period. Unless otherwise indicated herein, all
accounting terms will be defined according to GAAP.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantors” collectively means the subsidiaries of the Borrower on a joint and
several liability basis, as more particularly described on Schedule I annexed
hereto.

“Guaranties” means the absolute and unconditional payment guaranty instruments
executed and delivered by the various Guarantors to the Bank pursuant to
Section 3.1 of this Agreement.

“hereby”, “herein”, “hereof”, “hereunder” and similar such terms shall mean and
refer to this Agreement as a whole and not merely to the specific section,
paragraph or clause in which the respective word appears.

“IDRs” shall mean each and all of the rights, title and interest of Borrower,
directly or indirectly, in and to the non-voting limited partners interests
commonly known as the Incentive Distribution Rights, as more particularly
described and defined in the MMP Partnership Agreement, including all payments,
cash and cash flow therefrom or attributed thereto from time to time.

 

4



--------------------------------------------------------------------------------

“Indebtedness” shall mean and include any and all: (i) indebtedness, obligations
and liabilities of the Borrower to the Bank incurred or which may be incurred or
purportedly incurred hereafter pursuant to the terms of this Agreement or any of
the other Loan Documents, and any extensions, renewals, substitutions,
amendments and increases in amount thereof, including such amounts as may be
evidenced by the Note issued under this Agreement and all lawful interest,
commitment and non-usage fees, and other charges, and all reasonable costs and
expenses incurred in connection with the preparation, filing and recording
hereof and of any amendment, extension, restatement or modification of the Loan
Documents, including reasonable attorneys fees; (ii) all reasonable costs and
expenses, including reasonable attorneys’ fees, paid or incurred by the Bank in
enforcing or attempting to enforce collection of any Indebtedness and in
enforcing or realizing upon or attempting to enforce or realize upon any
collateral or security for any Indebtedness and in protecting and preserving the
Bank’s interest in the Indebtedness or any collateral or security for any
Indebtedness in any bankruptcy or reorganization proceeding, including interest
on all sums so expended by the Bank accruing from the date upon which such
expenditures are made until paid, at an annual rate equal to the Default Rate;
(iii) sums expended by the Bank in curing any Event of Default or Default of the
Borrower under the terms of this Agreement, the other Loan Documents or any
other pledge or security agreement or other writing evidencing or securing the
payment of the Note, together with interest on all sums so expended by the Bank
accruing from the date upon which such expenditures are made until paid, at an
annual rate equal to the Default Rate; (iv) overdraft charges, return items and
ACH obligations now or hereafter owing by Borrower to the Bank; and (v) all
“Indebtedness” or “Secured Indebtedness” as said terms are defined in each of
the Loan Documents.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Period” means with respect to any Eurodollar Borrowing, each calendar
month; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Laws” shall mean all statutes, laws, ordinances, regulations, orders, writs,
injunctions, or decrees of the United States, any state or commonwealth, any
municipality, any foreign country, any territory or possession, or any Tribunal,
whether now or hereafter in effect.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” shall mean with respect to any Eurodollar Borrowing for an Interest
Period, the rate equal to the London InterTAN Offered Rate per annum set forth
on Page 72 of the Knight-Ridder Money Center (Bridge Composite Rating) for
Interest Periods in effect on the Closing Date and on the first day of each
applicable calendar month thereafter (which, if not a

 

5



--------------------------------------------------------------------------------

Business Day, shall mean such rate in effect on the immediately preceding
Business Day), which such per annum rate shall remain fixed for such entire
calendar month. If such information is unavailable on such Page 72 of such
service or such service no longer makes such information available, such rate
shall be obtained from any successor or substitute page of such service, or any
successor to or substitute for such service as determined by the Bank from
information supplied thereto by a nationally recognized report service
acceptable to the Bank with respect to similar information, providing rate
quotations comparable to those currently provided on such page 72 (or substitute
page) of Knight-Ridder Money Center (Bridge Composite Rating).

“Lien” shall mean, with respect to any asset, any pledge, collateral assignment,
security interest, encumbrance, lien or charge of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, any lease in the nature thereof, and the filing of or
agreement to give any financing statement or other similar form of public notice
under the Laws of any jurisdiction).

“Lien Notice” shall mean notice received or obtained by the Bank or knowledge
obtained by the Bank of any Lien being claimed (whether valid or not) by any
Person, other than the Bank or a trustee on behalf of the Bank, with respect to
any assets of the Borrower.

“Loan Documents” shall mean this Agreement, the Note, the Guaranties and all
other documents, instruments, and certificates executed and delivered to the
Bank by the Borrower or any of the Guarantors pursuant to the terms of this
Agreement.

“Loan Parties” shall mean the Borrower, the Guarantors, and their respective
successors and permitted assigns.

“Margin” shall mean two hundred twenty five basis points (2.25%).

“MMP” means Magellan Midstream Partners, L.P., a Delaware limited partnership.
“MMP Partnership Agreement” shall mean that certain Fourth Amended and Restated
Agreement of Limited Partnership of MMP dated as of April 13, 2005, as amended,
supplemented, restated, replaced or otherwise modified from time to time.

“Note” shall mean the Note described and defined in the recitals to this
Agreement, together with each and every extension, renewal, modification,
replacement, substitution, rearrangement, consolidation and change in form
thereof which may be from time to time and for any term or terms effected.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, transfer, sales, intangible, mortgage recording or property
taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement.

“Person” shall mean and include an individual, a partnership, limited liability
company, a joint venture, a corporation, a trust, an unincorporated
organization, and a government or any department, agency or political
subdivision thereof.

 

6



--------------------------------------------------------------------------------

“Prime Rate” means the annual rate of interest set by Bank of Oklahoma Financial
Corporation (“BOKF”) in its sole discretion as the BOKF Prime Rate, on a daily
basis as published by BOKF from time to time (the “Index”), which shall be the
rate used by BOKF as a base or standard for pricing purposes, and which shall
not necessarily be its “best” or lowest rate. The Borrower acknowledges and
understands that the Bank may make loans based on other rates or indices as
well. Should the Index become unavailable during the term of the Loans evidenced
by the Note and/or governed hereby or should BOKF otherwise cease to publish or
announce a prime or base rate, or should it be merged, consolidated, liquidated
or dissolved in such a manner that it loses its separate corporate or banking
identity, then the Prime Rate shall be a substitute index selected and
designated by the Bank and concerning which the Borrower is notified by the
Bank. Any change in the Prime Rate shall be effective as of the date of the
change but the Prime Rate shall not change more often than once each day.

“Revolving Loan” shall mean the cash loan advances made from time to time by the
Bank to the Borrower in accordance with Section 2.1 hereof.

“Simplification of Capital Structure” means that certain transaction as publicly
announced by the Borrower and MMP on March 3, 2009 after the closing of which
the Borrower intends to dissolve.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Bank is subject, with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Revolving Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to the
Bank under such Regulation D or any comparable regulation promulgated thereby.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Tax” or “Taxes” shall mean all taxes, assessments, fees, or other charges or
levies from time to time or at any time imposed by any Laws or by any
Governmental Authority.

“Tribunal” shall mean any municipal, state, commonwealth, Federal, foreign,
territorial or other sovereign, governmental entity, governmental department,
court, commission, board, bureau, agency or instrumentality.

“Type”, when used in reference to any Revolving Loan or Borrowing, refers to
whether the rate of interest on such Revolving Loan, or on the Revolving Loans
comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate
or the Alternate Base Rate.

 

7



--------------------------------------------------------------------------------

ARTICLE II

REVOLVING LOAN

2.1 Revolving Loan. The Bank agrees, upon the terms and subject to the
conditions hereinafter set forth, to make Revolving Loans from time to time in
accordance herewith, but in no event in excess of maximum outstanding principal
balance of $3,500,000 to the Borrower pursuant to the Commitment to be funded
immediately upon the Borrower’s request and satisfaction of all of the
conditions set forth in Article IV hereof for the limited purposes described in
Recital A of this Agreement. Unless the Commitment shall be sooner terminated
pursuant to the provisions of this Agreement or the other Loan Documents, the
Revolving Loan shall mature on May 17, 2010. Borrower may repay all outstanding
balances and terminate this Agreement and the Guaranties at anytime by providing
written notice to the Bank. Upon the closing of the Simplification of Capital
Structure, the Commitment shall be terminated and all outstanding balances shall
be due and payable and, upon such payment in full, the Guaranties shall be
terminated. In no event shall the amount advanced and outstanding from time to
time on the Revolving Loan be in excess of the original face principal amount of
the Note more particularly described in Section 2.2 below.

2.2 Revolving Note. On the Closing Date, the Borrower shall execute and deliver
to the order of the Bank the Note in the principal amount of $3,500,000.00, the
form of which is annexed hereto as Exhibit A and hereby made a part herein. The
Note shall be dated as of the Closing Date and shall bear interest payable
monthly on the last day of each calendar month, commencing May 31, 2009, on
unpaid balances of principal from time to time outstanding at a variable annual
rate equal from day to day to the Applicable Rate. After maturity (whether by
acceleration or otherwise), the Note shall bear interest at the Default Rate
payable on demand on any unpaid balances. Interest shall be calculated on the
basis of a year of 360 days, but assessed for the actual number of days elapsed
in each accrual period.

All payments and prepayments shall be made in lawful money of the United States
of America in immediately available funds. Any payments or prepayments on the
Note received by the Bank after 2:00 o’clock p.m. (applicable current time in
Tulsa, Oklahoma) shall be deemed to have been made on the next succeeding
Business Day. Any prepayment shall be applied first to accrued but unpaid
interest then to the next succeeding installment(s) of principal. All
outstanding principal of and accrued interest on the Note not previously paid
hereunder shall be due and payable at final maturity on May 17, 2010, unless
such maturity shall be extended by the Bank in writing or accelerated pursuant
to the terms hereof.

Each Revolving Loan requested by Borrower from Bank shall (a) be requested in
writing by Borrower, no later than 1:00 p.m. (applicable current time in Tulsa,
Oklahoma) on the date the advance is to be made; (b) not cause the aggregate
outstanding and unpaid principal amount of the Note to exceed the stated face
principal amount thereof and (c) be advanced by Bank on the applicable date,
provided the request is timely made in accordance with clause (a) above and all
other conditions of funding are met. All advances made by Bank shall be
deposited to such general deposit account of Borrower or otherwise as the Bank
is instructed in writing from time to time, and Bank shall have no
responsibility to monitor the distribution of such advances in any other
respect. In consideration of Bank’s permitting Borrower to make requests for
Revolving Loans by telephone, Borrower states that it is fully aware of the
risks attendant

 

8



--------------------------------------------------------------------------------

thereto, and agree to accept all such risks and to hold Bank harmless from any
loss which Borrower may incur by reason of such non-written request, other than
such as result from Bank’s gross negligence or wanton disregard. All Revolving
Loans made by Bank on the Note and all payments or prepayments of principal and
interest thereon made by Borrower shall be recorded by Bank in its records, and
the aggregate unpaid principal amount so recorded shall be prima facie evidence
of the principal amount owing and unpaid on the Revolving Note. The failure to
so record shall not, however, limit or otherwise affect the obligations of
Borrower hereunder or under the Note to repay the principal amount of each
Revolving Loan together with all interest accrued thereon.

2.3 Interest. Prior to the occurrence of an Event of Default, interest shall
accrue on any past due interest and on the principal amount of the Note from
time to time outstanding at the fixed per annum Applicable Rate. Following the
occurrence and during the continuance of any Event of Default, the Note shall
accrue interest at a per annum rate equal to the Default Rate but in no event in
excess of the maximum rate of interest permitted by applicable Law.

2.4 Loan Fee. Borrower shall pay to the Bank on the Closing Date a fully earned
and non-refundable loan origination fee of $5,000 in immediately available
funds, U.S. Dollars.

2.5 Maximum Lawful Interest Rate. It is not the intention of the Bank or the
Borrower to violate the laws of any applicable jurisdiction relating to usury or
other restrictions on the maximum lawful interest rate. The Loan Documents and
all other agreements between the Borrower and the Bank, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
event shall the interest paid or agreed to be paid to the Bank for the use,
forbearance or detention of money loaned, or for the payment or performance of
any covenant or obligation contained herein or in any other Loan Document,
exceed the maximum amount permissible under applicable law. If from any such
circumstances the Bank should ever receive anything of value deemed interest
under applicable law which would exceed interest at the highest lawful rate,
such excessive interest shall be applied to the reduction of the principal
amount owing hereunder, and not to the payment of interest, or if such excessive
interest exceeds any unpaid balance of principal, such excess shall be refunded
to the Borrower. All sums paid or agreed to be paid to the Bank for the use,
forbearance or detention of monies advanced under the Revolving Loan shall, to
the extent permitted by applicable Law, be amortized, prorated, allocated and
spread throughout the full term of the Indebtedness until payment in full so
that the rate of interest on account of the Indebtedness is uniform throughout
the term thereof. This Section 2.5 shall control every other provision of the
Loan Documents and all other agreements between the Bank and the Borrower.

2.6 Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurodollar Borrowing, the Bank determines reasonably and in good
faith that by reason of circumstances affecting the relevant market generally
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable, for such Interest Period; or that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to the Bank of making or maintaining its Revolving Loan
included in such Borrowing for such Interest Period (as certified by the Bank),
then the Bank shall give notice thereof to the Borrower by telephone, telecopy
or e-mail as promptly as practicable thereafter and, until the Bank notifies the
Borrower that the circumstances giving rise to such notice no

 

9



--------------------------------------------------------------------------------

longer exist, (i) any continuation of any Revolving Loan as a Eurodollar
Borrowing shall be ineffective, and (ii) if a Eurodollar Revolving Loan is
requested by Borrower, such Borrowing shall be made as an ABR Borrowing;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted to the
extent otherwise allowed hereunder.

2.7 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, the Bank (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on the Bank or the London interbank market any other condition
affecting this Agreement or Eurodollar Revolving Loans made by the Bank or any
Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to the Bank
of making or maintaining any Eurodollar Revolving Loan (or of maintaining its
obligation to make any such Revolving Loan) or to increase the cost to the Bank
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by the Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to the Bank
(together with reasonably detailed documentation supporting such request) such
additional amount or amounts as will compensate the Bank for such additional
costs incurred or reduction suffered.

(b) If the Bank determines that any Change in Law regarding capital requirements
has or would have the effect of reducing the rate of return on the Bank’s
capital or on the capital of the Bank’s holding company, if any, as a
consequence of this Agreement or the Revolving Loans made by, or participations
in Letters of Credit held by, the Bank, or the Letters of Credit issued by the
Bank, to a level below that which the Bank or the Bank’s holding company could
have achieved but for such Change in Law (taking into consideration the Bank’s
policies and the policies of Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to the Bank (together
with reasonably detailed documentation supporting such request) such additional
amount or amounts as will compensate the Bank or the Bank’s holding company for
any such reduction suffered.

(c) A certificate of the Bank setting forth the amount or amounts necessary to
compensate the Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.7 together with supporting documentation
demonstrating the calculation of such amount in reasonable detail shall be
delivered to the Borrower. The Borrower shall pay the Bank, as the case may be,
the amount shown as due on any such certificate within 15 days after receipt
thereof.

 

10



--------------------------------------------------------------------------------

(d) Failure or delay on the part of the Bank to demand compensation pursuant to
this Section 2.7 shall not constitute a waiver of the Bank’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate the Bank pursuant to this Section 2.7 for any increased costs or
reductions incurred more than 180 days prior to the date that the Bank notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of the Bank’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e) The foregoing provisions of this Section 2.7 shall not apply in the case of
Taxes, which shall instead be governed by Section 2.8.

2.8 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.8) the Bank (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Bank, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.8) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto (except as a result that such sums were
imposed as a result of the willful misconduct or gross negligence of the Bank as
finally determined by a court of competent jurisdiction), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by the Bank shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Bank the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Bank.

 

11



--------------------------------------------------------------------------------

(e) If the Bank determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.8, it shall pay over such refund to the Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 2.8 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Bank, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Bank in the event the Bank is required to repay such refund to
such Governmental Authority. This Section 2.8 shall not be construed to require
the Bank to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

(f) To the extent the Bank is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower, to the extent the
Bank is legally entitled to do so, at the time or times prescribed by applicable
Law, such properly completed and executed documentation prescribed by applicable
Law as may reasonably be requested by the Borrower to permit such payments to be
made without such withholding Tax or at a reduced rate.

ARTICLE III

GUARANTORS

3.1 Guaranties. Each of the Guarantors listed on Schedule I shall have executed
and delivered to the Bank an absolute and unconditional guarantee of payment of
the Indebtedness evidenced by the Note in form, scope and substance acceptable
to the Bank.

3.2 Further Assurances; Additional Documentation. The Borrower will, at its sole
expense, upon the request of the Bank, execute and deliver or cause to be
executed and delivered to the Bank, in due form for filing or recording, such
additional certificates and other documents, and do such other acts and things
with respect to this Agreement and the Commitment, as the Bank may reasonably
deem necessary or advisable.

ARTICLE IV

CONDITIONS PRECEDENT TO LOAN

4.1 Conditions Precedent. The obligation of the Bank to extend the Commitment to
the Borrower is subject to the satisfaction of all of the following conditions
(in addition to the other terms and conditions set forth herein):

(a) No Default. There shall exist no Event of Default or Default on the Closing
Date.

 

12



--------------------------------------------------------------------------------

(b) Representations and Warranties. The representations and warranties set forth
in Article VI shall be true and correct on and as of the Closing Date, with the
same effect as though made on and as of the Closing Date.

(c) Certificates. Borrower and each of the Guarantors shall have delivered to
the Bank Certificates, dated as of the Closing Date, and signed by the
authorized general partner or manager or officer thereof certifying (i) to the
matters covered by the conditions specified in subsections (a) and (b) of this
Section 4.1, (ii) that the Borrower and each of the Guarantors has performed and
complied with all agreements and conditions required to be performed or complied
with by it prior to or on the Closing Date, (iii) to the name and signature of
each manager or officer of Borrower’s general partner authorized to execute and
deliver the Loan Documents and any other documents, certificates or writings and
to borrow under this Agreement, and (iv) to such other matters in connection
with this Agreement which the Bank shall determine to be advisable. The Bank may
conclusively rely on each of the Certificates until it receives notice in
writing to the contrary.

(d) Proceedings. On or before the Closing Date, all limited partnership
proceedings of the Borrower and the limited liability company or limited
partnership proceedings of each of the Guarantors shall be taken in connection
with the transactions contemplated by the Loan Documents, and evidence of
Borrower’s and each of the Guarantors’ authorizing the execution and delivery of
the Loan Documents, the Borrowings under this Agreement shall be satisfactory in
form and substance to the Bank and its counsel; and the Bank shall have received
certified copies, in form and substance satisfactory to the Bank and its
counsel, of the respective Certificate of Limited Partnership, Limited
Partnership Agreement and Articles of Organization and the Operating Agreement
of Borrower and the Guarantors, as applicable.

(e) Loan Documents. The Borrower shall have delivered to the Bank this
Agreement, appropriately executed by the appropriate parties and, where
applicable, and acknowledged to the satisfaction of the Bank and dated as of the
Closing Date.

(f) Note/Loan Fee. The Borrower shall have (i) executed and delivered the Note
to the order of Bank, appropriately executed, and (ii) paid in full the loan fee
required by Section 2.4.

(g) Closing Opinions. Legal counsel for the Borrower and each of the Guarantors
shall have delivered to the Bank favorable written closing opinions addressed to
the Bank and covering the organization, existence as a legal entity, good
standing, due authority, no violation of charter documents or Laws generally
applicable to the transactions contemplated hereby, enforceability and necessary
consents and such other matters concerning the Borrower and the Guarantors as
the Bank may reasonably require.

(h) Legal Fees. Borrower shall have paid or caused to be paid such reasonable
legal fees and expenses advanced or incurred by the Bank as may be reasonably
estimated or ascertained at Closing. Borrower shall thereafter pay such
subsequently determined reasonable legal fees and expenses advanced or incurred
by the Bank promptly following invoicing therefor as soon as reasonably possible
and in no event later than thirty (30) days following receipt of such invoice
therefor.

 

13



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

The Borrower covenants and agrees with the Bank that from the date hereof and so
long as this Agreement is in effect (by extension, amendment or otherwise) and
until payment in full of all Indebtedness and the performance of all other
obligations of the Borrower under this Agreement, unless the Bank shall
otherwise consent in writing:

5.1 Payment of Taxes and Claims. The Borrower will pay and discharge or cause to
be paid and discharged all Taxes imposed upon the income or profits of the
Borrower or upon the property, real, personal or mixed, or upon any part
thereof, belonging to Borrower before the same shall be in default, and all
lawful claims for labor, rentals, materials and supplies which, if unpaid, might
become a Lien upon their property or any part thereof; provided however, that
the Borrower shall not be required to pay and discharge or cause to be paid or
discharged any such Tax, assessment or claim so long as the validity thereof
shall be contested in good faith by appropriate proceedings, and adequate book
reserves shall be established with respect thereto, and the Borrower shall pay
such Tax, charge or claim before any property subject thereto shall become
subject to execution.

5.2 Maintenance of Existence. Borrower will do or cause to be done all things
necessary to preserve and keep in full force and effect its existence as a
limited partnership, its rights and franchises and will continue to conduct and
operate its business substantially as being conducted and operated presently.
Borrower will become and remain qualified to conduct business in each
jurisdiction where the nature of the business or ownership of property by
Borrower may require such qualification.

5.3 Compliance with Applicable Laws. Borrower will comply with the requirements
of all applicable Laws and orders of any Tribunal and obtain any licenses,
permits, franchises or other governmental authorizations necessary to the
ownership of Borrower’s properties or to the conduct of Borrower’s business.

5.4 Notice of Default. Immediately upon the happening of any condition or event
which constitutes an Event of Default or Default or any default or event of
default under any other Loan Document, the Borrower will give the Bank a written
notice thereof specifying the nature and period of existence thereof and what
actions, if any, the Borrower is taking and proposes to take with respect
thereto.

5.5 Notice of Litigation. Immediately upon becoming aware of the existence of
any action, suit or proceeding at law or in equity before any Tribunal, an
adverse outcome in which would (i) materially impair the ability of Borrower to
carry on its business substantially as now conducted, or (ii) materially and
adversely affect the condition (financial or otherwise) of Borrower, Borrower
will give the Bank a written notice specifying the nature thereof and what
actions, if any, Borrower is taking and proposes to take with respect thereto.

 

14



--------------------------------------------------------------------------------

5.6 Notice of Claimed Default. Immediately upon becoming aware that the holder
of any note or any evidence of indebtedness or other security of Borrower has
given notice or taken any action with respect to a claimed default or event of
default thereunder, Borrower will give the Bank a written notice specifying the
notice given or action taken by such holder and the nature of the claimed
default or event of default thereunder and what actions, if any, Borrower is
taking and proposes to take with respect thereto.

5.7 Requested Information. With reasonable promptness, the Borrower will give
the Bank such other data and information as from time to time may be reasonably
requested by the Bank.

5.8 Inspection. The Borrower will keep complete and accurate books and records
with respect to the IDRs and its other properties, businesses and operations and
will permit employees and representatives of the Bank, upon reasonable notice,
to audit, inspect and examine the same and to make copies thereof and extracts
therefrom during normal business hours. All such records shall be at all times
kept and maintained at the principal offices of the Borrower in Tulsa, Oklahoma.
Upon any Default or Event of Default of the Borrower, they will surrender a copy
of all such records relating to the IDRs to the Bank upon receipt of any request
therefor from the Bank.

5.9 Governing Documents and Assumed Names. Borrower will not amend, alter,
modify or restate its Articles of Organization in any way which would (i) change
the Borrower’s name or adopt a trade name for Borrower; or (ii) in any manner
adversely affect Borrower’s Indebtedness, obligations or covenants to the Bank
hereunder.

5.10 Merger, Consolidation, Acquisition, Dissolution. Except for the dissolution
of Borrower and other related organizational changes contemplated in connection
with the Simplification of Capital Structure, the Borrower will not merge or
consolidate with or into any other Person; or permit any other Person to
consolidate with or merge into Borrower; or adopt or effect any plan of
reorganization, recapitalization, liquidation or dissolution; or acquire any
properties or assets, other than in the ordinary course of business.

5.11 Financial Statements and Other Information. The Borrower will furnish to
the Bank:

(a) within 120 days after the end of each fiscal year of the Borrower, on EDGAR,
its audited consolidated balance sheet and related statements of operations,
members’ equity and cash flows as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported by independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and any
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

15



--------------------------------------------------------------------------------

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower commencing with fiscal quarter ending June 30,
2009, on EDGAR, Borrower’s balance sheet and related statements of operations,
members’ equity and cash flows as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of the
previous fiscal year, all certified by the Manager or Chief Financial Officer of
Borrower as presenting fairly in all material respects the consolidated
financial condition and results of operations of the Borrower in accordance with
GAAP consistently applied;

(c) concurrently with any delivery of financial statements under clauses (a) and
(b) above, a certificate (the “Compliance Certificate”) of the Manager or Chief
Financial Officer of the Borrower (i) certifying as to whether an Event of
Default has occurred and is continuing, if an Event of Default has occurred and
is continuing, specifying the details thereof and any action taken or proposed
to be taken with respect thereto, and (ii) stating whether any change in GAAP or
in the application thereof has occurred since the date of the most recent
audited financial statements required by this Section 5.11 (a) (unless such
change has been stated in any prior Compliance Certificate) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate; and

(d) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the Bank may
reasonably request.

5.12 IDR Restrictions. In lieu of a direct and affirmative pledge of a first
priority lien and security interest against all of the IDRs owned indirectly by
the Borrower, as consideration for the Bank’s establishment of the Commitment
and its willingness to make Revolving Loans hereunder, until the Indebtedness is
fully paid and discharged and the Commitment is terminated, extinguished,
canceled and/or expired and no longer binding against the Bank:

(a) Borrower will remain the sole legal and beneficial owner of all interest in
the IDRs, free and clear of any and all claims of MMP, any Guarantor or any
third Person (other than the Bank), and any and all Liens, security interests,
encumbrances, restrictions, options, preferential purchase rights, rights of
first refusal, adverse claims and other conflicting rights of any kind or
nature, except the negative pledge created hereby and except as may be approved
in writing by the Bank;

(b) Borrower will not create, grant, cause or suffer to exist any voluntary,
consensual or other Lien, whether created by Borrower, MMP, any Guarantor or
other Person, including without limitation, any mortgage, pledge, charge,
security interest or other encumbrance in or on the IDRs or any cash payments
generated thereby or owed or owing thereunder except only Liens hereafter
created in favor of the Bank securing the Indebtedness as evidenced by the Note
and except as may be approved in writing by the Bank; and

 

16



--------------------------------------------------------------------------------

(c) Borrower will not sell, transfer, assign, convey, hypothecate or otherwise
dispose of, or permit or cause any Guarantor or other Person to sell, transfer,
assign, convey, hypthotecate or otherwise dispose of, any of Borrower’s interest
in the IDRs except in connection with the Simplification of Capital Structure.

5.13 Use of Proceeds and Letters of Credit. Borrowings will be requested only
for the purposes stated in Recital A to this Agreement. No part of the Borrowing
of any Revolving Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

5.14 Guarantors. The Borrower agrees to cause each Guarantor to guarantee the
prompt and full payment and performance when due of the Indebtedness in
accordance with the terms and provisions of the Guaranty.

5.15 Limitation on Other Debts. Borrower will not create, incur, assume, become
or be liable in any manner in respect of, or suffer to exist, any indebtedness,
whether evidenced by a note, bond, debenture, agreement, letter of credit or
similar or other obligation, or accept any deposits or advances of any kind for
Borrower or make or receive any intercompany loans, during each calendar year,
except (i) trade payables and current indebtedness (other than for borrowed
money) incurred in, and deposits and advances accepted in, the ordinary and
normal course of Borrower’s existing business; or (ii) the Indebtedness.

5.16 Distributions. Upon the occurrence of and during the continuation of any
Event of Default, Borrower will not declare, pay or become obligated to declare
or pay any or distribution on any units or certificates of partnership interest,
make any distribution of cash or property to holders of any units or
certificates of partnership interests (general, limited or otherwise) of
Borrower, as applicable, or redeem, retire, purchase or otherwise acquire,
directly or indirectly, any units, certificates or other evidences of equity
interests of or rights in any class of its partnership units, certificates or
other equity interests, now or hereafter outstanding or otherwise return any
capital or assets to its partners, including without limitation, for pass
through tax payments by the partners of Borrower for tax liabilities generated
by Borrower’s taxable income without first obtaining the prior written consent
of the Bank.

5.17 Transactions with Affiliates. None of the Borrower, MGG GP or any of the
Guarantors will nor will they permit any of their Subsidiaries to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with each other or any of their affiliates, except in the ordinary
and customary course of business at prices and on terms and conditions not less
favorable to the Borrower, MGG GP, the Guarantors or such Subsidiary than could
be obtained on an arm’s length basis from unrelated third parties and in no
event shall Borrower or any Guarantor cause or permit (i) the IDRs or any cash
rights or cash proceeds from such IDRs to be transferred to, deposited with or
held by or on behalf of MGG GP or (ii) any cash or cash equivalents be
transferred to or through, deposited with or in any manner held by MGG GP,
whether as legal holder, trustee or other equitable form or manner beyond or in
excess of the amounts of cash historically and customarily held by MGG GP in the
ordinary and normal course of its business operations and activities.

 

17



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

To induce the Bank to enter into this Agreement and to extend the Commitment to
the Borrower under the provisions hereof, and in consideration thereof, the
Borrower represents and warrants as follows:

6.1 Organization and Qualification. Borrower is duly organized, validly
existing, and in good standing under the laws of the State of Delaware as a
limited partnership. Borrower's sole general partner, Magellan Midstream
Holdings GP, LLC (“MGG GP”), a Delaware limited liability company, is in good
standing under the laws of the State of Delaware and has all necessary power and
authority to execute, deliver and cause the Borrower to perform this Agreement
and the Loan Documents.

6.2 Litigation. Except as set forth on Exhibit B attached hereto, there is no
action, suit, investigation or proceeding threatened or pending before any
Tribunal against or affecting Borrower or any properties or rights of Borrower,
which, if adversely determined, would result in a liability that would result in
any material adverse change in the business or condition, financial or
otherwise, of Borrower. Borrower is not in default with respect to any judgment,
order, writ, injunction, decree, rule or regulation of any Tribunal.

6.3 Conflicting Agreements and Other Matters. Borrower is not in default in the
performance of any obligation, covenant, or condition in any agreement to which
it is a party or by which it is bound. Borrower is not a party to any contract
or agreement or subject to any charter or other restriction which materially and
adversely affects its business, property or assets, or financial condition.
Borrower is not a party to or otherwise subject to any contract or agreement
which restricts or otherwise affects the right or ability of Borrower to execute
the Loan Documents or the performance of any of their respective terms. Neither
the execution nor delivery of any of the Loan Documents, nor fulfillment of nor
compliance with their respective terms and provisions will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in any violation of, or result in the creation of any
Lien (except those created by the Loan Documents) upon any of the properties or
assets of Borrower pursuant to, or require any consent, approval or other action
by or any notice to or filing with any Tribunal pursuant to any award of any
arbitrator, or any agreement, instrument or Law to which Borrower is subject.

6.4 Purposes. Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) and no part of the proceeds of any
Borrowing hereunder will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock. If requested by the Bank, Borrower will furnish to the Bank a statement
in conformity with the requirements of Federal Reserve Form U-1, referred to in
Regulation U, to the foregoing effect. Neither the Borrower nor any agent acting
on its behalf has taken or will take any action which might cause this Agreement
or the Note to violate any regulation of the Board of Governors of the Federal
Reserve System (including Regulations G, T, U and X) or to violate any
Securities Laws, state or federal, in each case as in effect now or as the same
may hereafter be in effect.

 

18



--------------------------------------------------------------------------------

6.5 Compliance with Applicable Laws. The Borrower is in compliance with all
Laws, ordinances, rules, regulations and other legal requirements applicable to
it and the business conducted thereby, the violation of which could or would
have a material adverse effect on their business condition, financial or
otherwise.

6.6 Possession of Franchises, Licenses. The Borrower possesses all franchises,
certificates, licenses, permits and other authorizations from governmental
political subdivisions or regulatory authorities, free from burdensome
restrictions, that are necessary in any material respect for the ownership,
maintenance and operation of their properties and assets, and the Borrower is
not in violation of any thereof in any material respect.

6.7 Taxes. The Borrower has filed all Federal, state and other income tax
returns which are required to be filed and have paid all Taxes, as shown on said
returns, and all Taxes due or payable without returns and all assessments
received to the extent that such Taxes or assessments have become due. All Tax
liabilities of the Borrower are adequately provided for on the books of the
Borrower, including any interest or penalties. No income tax liability of a
material nature has been asserted by taxing authorities for Taxes in excess of
those already paid.

6.8 Disclosure. Neither this Agreement nor any other Loan Document or writing
furnished to the Bank by or on behalf of the Borrower in connection herewith
contains any untrue statement of a material fact nor do such Loan Documents and
writings, taken as a whole, omit to state a material fact necessary in order to
make the statements contained herein and therein not misleading. There is no
fact known to Borrower and not reflected in the financial statements provided to
the Bank which materially adversely affects their assets or in the future may
materially adversely affect the business, property, assets or financial
condition of the Borrower which has not been set forth in this Agreement, in the
Loan Documents or in other documents furnished to the Bank by or on behalf of
the Borrower prior to the date hereof in connection with the transactions
contemplated hereby.

6.9 No Liens re IDRs. Borrower has full right, power and authority to the IDRs
and all cash payments therefrom, subject to no Lien or other encumbrance,
limitation or offset of any type unless expressly permitted in this Agreement.
MGG GP has no right, title or interest in or claim to the IDRs and neither the
IDRs nor any cash proceeds or cash rights pertaining to such IDRs are
attributable, deposited with or otherwise held at any time by MGG GP, whether
legally, beneficially, in trust or otherwise.

ARTICLE VII

EVENTS OF DEFAULT

7.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default (whether such occurrence shall be voluntary
or involuntary or come about or be effected by operation of Law or otherwise):

(a) The Borrower shall fail to make any monthly payment due on the Note, or fail
to pay the Note within five (5) days after notice to Borrower the same was not
paid on the scheduled due date thereof (whether by extension, renewal,
acceleration, maturity or otherwise); or

 

19



--------------------------------------------------------------------------------

(b) Any representation or warranty of the Borrower made herein or in any writing
furnished in connection with or pursuant to any of the Loan Documents shall have
been false or misleading in any material respect on the date when made; or

(c) The Borrower shall fail to duly observe, perform or comply with any
covenant, agreement or term (other than payment provisions which are governed by
Section 7.1(a) hereof) contained in this Agreement or any of the Loan Documents
and such default or breach shall have not been cured or remedied within thirty
(30) days following receipt of notice thereof from the Bank; or

(d) Borrower shall default in the payment of principal or of interest on any
other obligation for money borrowed or received as an advance (or any obligation
under any conditional sale or other title retention agreement, or any obligation
issued or assumed as full or partial payment for property whether or not secured
by purchase money Lien, or any obligation under notes payable or drafts accepted
representing extensions of credit) beyond any grace period provided with respect
thereto, or shall default in the performance of any other agreement, term or
condition contained in any agreement under which such obligation is created (or
if any other default under any such agreement shall occur and be continuing
beyond any period of grace provided with respect thereto) if the effect of such
default is to cause, or to permit the holder or holders of such obligation (or a
trustee on behalf of such holder or holders) to cause such obligation to become
due prior to its date of maturity; or

(e) Any of the following: (i) Borrower shall be unable to pay its debts as they
mature, or shall make an assignment for the benefit of creditors or admit in
writing its inability to pay its debts generally as they become due or fail
generally to pay its debts as they mature; or (ii) an order, judgment or decree
is entered adjudicating Borrower insolvent or an order for relief under the
United States Bankruptcy Code is entered with respect to Borrower or
(iii) Borrower shall petition or apply to any Tribunal for the appointment of a
trustee, receiver, custodian or liquidator of Borrower or of any substantial
part of the assets of Borrower or shall commence any proceedings relating to
Borrower under any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debts, dissolution, or liquidation Law of any
jurisdiction, whether now or hereafter in effect; or (iv) any such petition or
application shall be filed, or any such proceedings shall be commenced, against
Borrower and Borrower by any act shall indicate its approval thereof, consent
thereto or acquiescence therein, or an order, judgment or decree shall be
entered appointing any such trustee, receiver, custodian or liquidator, or
approving the petition in any such proceedings, and such order, judgment or
decree shall remain unstayed and in effect for more than thirty (30) days; or
(vi) any Borrower shall fail to make timely payment or deposit of any amount of
tax required to be withheld by Borrower and paid to or deposited to or to the
credit of the United States of America pursuant to the provisions of the
Internal Revenue Code of 1986, as amended, in respect of any and all wages and
salaries paid to employees of Borrower ; or

 

20



--------------------------------------------------------------------------------

(f) Any final judgment on the merits for the payment of money in an amount in
excess of $100,000 shall be outstanding against Borrower and such judgment shall
remain unstayed and in effect and unpaid for more than thirty (30) days; or

(g) any Guarantor repudiates or attempts to repudiate or otherwise cancel or
terminate its Guaranty or any Guaranty shall be determined to be void or
unenforceable; or

(h) Any default or event of default exists or occurs under any of the other Loan
Documents.

7.2 Remedies. Upon the occurrence of any Event of Default referred to in
Section 7.1(e) the Commitment shall immediately and automatically terminate, and
the Note and all other Indebtedness shall be immediately due and payable,
without notice of any kind. Upon the occurrence of any other Event of Default,
and without prejudice to any right or remedy of the Bank under this Agreement or
the Loan Documents or under applicable Law of under any other instrument or
document delivered in connection herewith, the Bank may (i) declare the
Commitment terminated or (ii) declare the Commitment terminated and/or declare
the Note and the other Indebtedness, or any part thereof, to be forthwith due
and payable, whereupon the Note and the other Indebtedness, or such portion as
is designated by the Bank shall forthwith become due and payable, without
presentment, demand, notice or protest of any kind, all of which are hereby
expressly waived by the Borrower. No delay or omission on the part of the Bank
in exercising any power or right hereunder or under the Note, the Loan Documents
or under applicable law shall impair such right or power or be construed to be a
waiver of any default or any acquiescence therein, nor shall any single or
partial exercise by the Bank of any such power or right preclude other or
further exercise thereof or the exercise of any other such power or right by the
Bank. In the event that all or part of the Indebtedness becomes or is declared
to be forthwith due and payable as herein provided, the Bank shall have the
right to set off the amount of all the Indebtedness of the Borrower owing to the
Bank against, and shall have a lien upon and security interest in, any and all
deposit accounts of the Borrower or any of the Guarantors in the Bank’s
possession at or subsequent to such default and rights against the IDRs,
regardless of the capacity in which the Bank possesses such deposit accounts. At
any time after the occurrence of any Event of Default, the Bank may, at its
option, cause an audit of any and/or all of the books, records and documents of
the Borrower to be made by auditors satisfactory to the Bank at the expense of
the Borrower. The Bank also shall have, and may exercise, each and every right
and remedy granted to it for default under the terms of the other Loan
Documents.

7.3 Selective Enforcement. In the event the Bank shall elect to selectively and
successively enforce its rights under any one or more of the agreements included
in the Loan Documents, such action shall not be deemed a waiver or discharge of
any other right until such time as the Bank shall have been paid in full all
Indebtedness.

7.4 Application of Payments. During the continuation of any Event of Default,
all payments received by the Bank in respect of the Indebtedness, whether from
the Borrower, recoveries upon any portion of the IDRs or otherwise, may be
applied by the Bank to any liabilities, obligations or indebtedness included in
the Indebtedness selected by the Bank in its sole and exclusive discretion.

 

21



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1 Notices. Unless otherwise provided herein, all notices, requests, consents
and demands shall be in writing and shall be either hand-delivered (by courier
or otherwise) or mailed by certified mail, postage prepaid, to the respective
addresses specified below, or, as to any party, to such other address as may be
designated by it in written notice to the other parties:

 

If to the Borrower, to:  

Magellan Midstream Holdings, L.P.

One Williams Center, Suite 2800

P. O. Box 22186

Tulsa, OK 74121

Attn: John D. Chandler, Senior Vice President and Chief Financial Officer

Fax: 918.574.7003

If to the Bank, to:  

Bank of Oklahoma, National Association

Bank of Oklahoma Tower -8th floor

One Williams Center

Tulsa, Oklahoma 74192

Attn: Matt Crew,

         Vice President

Fax: 918.295.0400

All notices, requests, consents and demands hereunder will be effective when
hand-delivered by the Bank to the applicable notice address of the Borrower or
when mailed by certified mail, postage prepaid, addressed as aforesaid by either
party hereto.

8.2 Place of Payment. All sums payable hereunder shall be paid in immediately
available funds to the Bank, at its principal banking offices in Tulsa,
Oklahoma, or at such other place as the Bank shall notify the Borrower in
writing. If any interest, principal or other payment falls due on a date other
than a Business Day, then (unless otherwise provided herein) such due date shall
be extended to the next succeeding Business Day, and such extension of time will
in such case be included in computing interest, if any, in connection with such
payment.

8.3 Survival of Agreements. All covenants, agreements, representations and
warranties made herein shall survive the execution and the delivery of Loan
Documents. All representations and warranties contained in any certificate or
other instrument required to be delivered by the Borrower pursuant to this
Agreement shall be deemed to constitute representations and warranties by the
Borrower to and for the benefit of the Bank.

8.4 Parties in Interest. All covenants, agreements and obligations contained in
this Agreement shall bind and inure to the benefit of the respective successors
and assigns of the parties hereto, except that the Borrower may not assign its
rights or obligations hereunder without the prior written consent of the Bank.

 

22



--------------------------------------------------------------------------------

8.5 Governing Law. This Agreement and the Note shall be deemed to have been made
or incurred under the Laws of the State of Oklahoma and shall be construed and
enforced in accordance with and governed by the Laws of the State of Oklahoma.

8.6 SUBMISSION TO JURISDICTION. BORROWER HEREBY CONSENTS TO THE JURISDICTION OF
ANY OF THE LOCAL, STATE AND FEDERAL COURTS LOCATED WITHIN TULSA COUNTY, OKLAHOMA
AND WAIVES ANY OBJECTION WHICH BORROWER MAY HAVE BASED ON IMPROPER VENUE OR
FORUM NON CONVENIENS TO THE CONDUCT OF ANY PROCEEDING IN ANY SUCH COURT AND
CONSENTS THAT SERVICE OF PROCESS BE MADE BY MAIL OR MESSENGER DIRECTED TO IT AT
THE ADDRESS SET FORTH IN SUBSECTION 7.1 HEREOF AND THAT SERVICE SO MADE SHALL BE
DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT OR THREE (3) BUSINESS
DAYS AFTER MAILED OR DELIVERED BY MESSENGER.

No Waiver; Cumulative Remedies. No failure to exercise, and no delay in
exercising, on the part of the Bank, any right, power or privilege hereunder or
under any other Loan Document or applicable Law shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
of the Bank. The rights and remedies herein provided are cumulative and not
exclusive of any other rights or remedies provided by any other instrument or by
law. No amendment, modification or waiver of any provision of this Agreement or
any other Loan Document shall be effective unless the same shall be in writing
and signed by the Bank. No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.

8.8 Costs. The Borrower agrees to pay to the Bank on demand all recording fees
and filing costs and all reasonable attorneys fees and legal expenses incurred
or accrued by the Bank in connection with the preparation, negotiation, closing,
administration of any amendment, waiver, consent or modification to and of the
Loan Documents. In any action to enforce or construe the provisions of this
Agreement or any of the Loan Documents, the prevailing party shall be entitled
to recover its reasonable attorneys’ fees and all costs and expenses related
thereto.

8.9 Headings. The article and section headings of this Agreement are for
convenience of reference only and shall not constitute a part of the text hereof
nor alter or otherwise affect the meaning hereof.

8.10 Severability. The unenforceability or invalidity as determined by a
Tribunal of competent jurisdiction, of any provision or provisions of this
Agreement shall not render unenforceable or invalid any other provision or
provisions hereof.

8.11 Exceptions to Covenants. The Borrower shall not be deemed to be permitted
to take any action or fail to take any action which is permitted as an exception
to any of the covenants contained herein or which is within the permissible
limits of any of the covenants contained herein if such action or omission would
result in the breach of any other covenant contained herein.

 

23



--------------------------------------------------------------------------------

8.12 WAIVER OF JURY TRIAL. BORROWER FULLY, VOLUNTARILY AND EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY REGARDLESS OF THE PARTICULAR COURT OR FORUM WITH RESPECT
TO ANY CLAIM, ACTION, COUNTERCLAIM OR DEFENSE WHATSOEVER OF THE BANK OR
BORROWER, WHETHER OR NOT SUCH CLAIM, ACTION, COUNTERCLAIM OR DEFENSE RELATES OR
PERTAINS TO THE NOTE, THE AGREEMENT OR THE COMMITMENT

8.13 Hold Harmless; Indemnity. Except for a successful claim against the Bank by
the Borrower, the Borrower will indemnify and hold the Bank harmless from all
liability, loss, damages or expense, including reasonable attorney’s fees, that
the Bank may incur in good faith as a result of entering into the Loan Documents
or making any Revolving Loan in compliance with or in the enforcement of the
terms of the Loan Documents, including any claim or defense arising out of or
related to any violation or alleged violation of applicable laws relating to
usury, the charging or collection of excess interest or finance charges or any
similar claim or defense.

8.14 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier or facsimile shall be as effective as delivery of a manually executed
counterpart of this Agreement.

8.15 Common Enterprise. The successful operation and condition of each of the
Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole. Each Loan Party expects
to derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Loan Parties and
(ii) the credit extended by the Bank to the Borrower hereunder, both in their
separate capacities and as members of the group of companies. Each Loan Party
has determined that execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.

8.16 USA PATRIOT Act Notice. IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING
A NEW ACCOUNT. To help the government fight the funding of terrorism and money
laundering activities, federal law requires all financial institutions to
obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other extension of credit, or other financial services product.
What this means for Borrower: When a borrower opens an account, the Bank will
ask for the borrower’s name, residential address, tax identification number, and
other information that will allow the Bank to identify the borrower, including
the borrower’s date of birth if the borrower is an individual. The Bank may also
ask, if the borrower is an individual, to see the borrower’s driver’s license or
other identifying documents, and, if the borrower is not an individual, to see
the borrower’s legal organizational documents or other identifying documents.
The Bank will verify and record the information the Bank obtains from the
Borrower pursuant to the USA PATRIOT Act, and will maintain and retain that
record in accordance with the regulations promulgated under the USA PATRIOT Act.

 

24



--------------------------------------------------------------------------------

8.17 Separateness. The Bank acknowledges that (i) the Bank has advanced funds to
the Borrower in reliance upon the separateness of the Borrower and MGG GP, its
general partner, from each other and from any other Persons, including MMP and
its Subsidiaries; (ii) the Borrower has assets and liabilities that are separate
from those of other Persons, including MMP and its Subsidiaries; and (iii) any
claim against the Borrower which may arise under this Agreement or the Loan
Documents shall be made only against and shall be limited to the assets of the
Borrower, and that no judgment, order or execution entered in any suit, action
or proceeding, whether legal or equitable, on this Agreement or the other Loan
Documents shall be obtained or enforced against MMP or its Subsidiaries or their
respective assets for the purpose of obtaining satisfaction and payment of any
Indebtedness or obligations under this Agreement or the Loan Documents, any
right to proceed against MMP or its Subsidiaries or their respective assets
being hereby expressly waived. This acknowledgement is part of the consideration
for the making of the Revolving Loans, Borrowings and the issuance of Letters of
Credit.

8.18 No Personal Liability of Directors, Officers, Employees and Unitholders. No
director, officer, partner, employee, member or manager of MGG GP will have any
liability for any obligations of the Borrower, or for any claim based on, in
respect of, or by reason of, such obligations or their creation except as a
result of such director, officer, partner, employee, member or manager’s fraud,
willful wanton misconduct or gross negligence. This waiver and release are part
of the consideration for the making of the Revolving Loans, Borrowings and the
issuance of Letters of Credit.

[Signature pages to follow]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Agreement to be executed and
delivered to the Bank in Tulsa, Oklahoma, as of the day and year first above
written by the undersigned duly authorized officer thereof.

 

MAGELLAN MIDSTREAM HOLDINGS, L.P.,

  a Delaware limited partnership By   Magellan Midstream Holdings GP, LLC,   its
general partner   By  

/s/ John D. Chandler

    John D. Chandler, Senior Vice President and Chief Financial Officer    

“Borrower”

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Agreement to be executed and
delivered to the Bank in Tulsa, Oklahoma, as of the day and year first above
written by the undersigned duly authorized officer thereof.

 

BANK OF OKLAHOMA, NATIONAL ASSOCIATION

By  

/s/ Matt Crew

  Matt Crew, Vice President   “Bank”

 

27



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A      -   Note Exhibit B      -   Litigation

SCHEDULES

 

Schedule I    -   List of Guarantors



--------------------------------------------------------------------------------

EXHIBIT A

(Note)



--------------------------------------------------------------------------------

EXHIBIT B

(Litigation)

NONE



--------------------------------------------------------------------------------

SCHEDULE I

(Guarantors)

Magellan GP, LLC

MGG GP Holdings, LLC

Magellan IDR LP, LLC

Magellan IDR, L.P.

 

I-1